Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 6, 2020

                                       No. 04-19-00823-CV

                                       John (Jack) PALAU,
                                            Appellant

                                                 v.

                                ACT INVESTMENTS INC., et al,
                                         Appellee

                  From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 19-144
                          Honorable Kirsten Cohoon, Judge Presiding

                                          ORDER
        The clerk’s record was due on December 27, 2019. On the due date, the Kendall County
District Clerk filed a notification of late record requesting additional time to file the record until
February 7, 2020.
       The request for additional time to file the record is GRANTED IN PART. See TEX. R.
APP. P. 35.3(c) (limiting any extension to thirty days). The clerk’s record is due on January 27,
2020.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court